Citation Nr: 1533091	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  13-21 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than December 22, 1983, for the grant of service connection for left knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to April 1970.  This matter comes before the Board of Veterans' Appeal (Board) on appeal from a September 2012 Decision Review Officer Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 


REMAND

In the July 2013 Form 9, the appellant initially requested a hearing before a Veterans Law Judge in Washington, DC. A hearing was ultimately scheduled for June 18, 2015 in Washington, DC.  In correspondence received on May 12, 2015, the Veteran's representative stated that the Veteran would not be able to attend the hearing in Washington D.C., and requested that the hearing be rescheduled for a videoconference hearing at the RO. 

Accordingly, the case is remanded for the following action:

A videoconference hearing must be scheduled for the Veteran pursuant to his request.  The RO must notify the Veteran and his representative of the date and time of the hearing, and must associate a copy of such notice with the claims file.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

